DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 22, 2021 in response to a non-final office action.  Claims 1, 3-4, 7, 9-10, 13, and 15-16 have been amended.  Claims 2, 8, and 14 have been cancelled.  Claims 1, 3-7, 9-13, and 15-18 are subject to examination and have been examined.

Claim Objections
Claims 5-6, 11-12, and 17 are objected to because of the following informalities:
Regarding claims 5-6 and 11-12, for clarity, the limitation “... in a Non-Access-Stratum (NAS) message from a core” (emphasis added) should read, “... in a Non-Access-Stratum (NAS) message from a core network” (emphasis added).

Regarding claims 17, for uniformity, the limitation “Transmitting a next generation application protocol message...” (Emphasis added) should read, “transmitting a next generation application protocol message...” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-4, 7, 9-10, and 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jen et.al. (US Patent Application Publication, 20100291939, hereinafter, “Jen”) in view of Wang et.al. (US Patent Application Publication, 2020/0281031, hereinafter, “Wang”).
Regarding claim 1, Jen teaches:
A communication device for handling a radio resource control (RRC) reestablishment (Jen: In Step 602, a RRC layer of the mobile device [i.e., communication device] in the RRC_CONNECTED mode sends a RRC connection reestablishment request message to initiate a RRC connection reestablishment procedure.  Fig. 6 and ¶ [0047]), comprising: 
at least one storage device (Jen: a memory unit 210.  Fig. 2 and ¶ [0023]); and
at least one processing circuit (Jen: a processing means 200.  Fig. 2 and ¶ [0023]), coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (Jen: The memory unit 210 may be any data storage device that can store program code 214 for access by the processing means 200.  Fig. 2 and ¶ [0023]): 
when the communication device is in a RRC connected state (Jen: In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode.  Fig. 6 and ¶ [0047]):
detecting a failure (Jen: The UE in a RRC_CONNECTED mode initiates the RRC connection reestablishment procedure when any of the following conditions that are well known in the art is met: … (i) upon detecting radio link failure.  ¶ [0006-0007]); 
transmitting a first RRC Reestablishment Request message to a first radio access network (RAN) in response to the failure (Jen: an examplary process 60 that is used for handling a RRC connection between the mobile device and the network [i.e., first RAN] in a wireless communication system. In In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode sends a RRC connection reestablishment request message [to the network] to initiate a RRC connection reestablishment procedure.  Fig. 6 and ¶ [0047]); 
receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN (Jen: the network [i.e., first RAN] sends a RRC connection setup message for requesting establishment of a new RRC connection in Step 604.  Fig. 6 and ¶ [0047]); and
transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI) (Jen: Via SRB1 [i.e., signaling radio bearer 1], the RRC layer of the mobile device sends a RRC connection setup complete message including an S-TMSI of the mobile device in Step 608 to confirm the successful completion of the RRC connection establishment.  Fig. 6 and ¶ [0047]). 
Although Jen teaches an UE, upon detecting radio link failure with the network, performs RRC reestablishment with the network, Jen does not explicitly teach:
when the communication device is in a RRC idle state:
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI;
receiving a second RRC Setup message for responding to the RRC Setup Request message from the first RAN; and
entering the RRC connected state from the RRC idle state in response to the second RRC Setup message,
transmitting a second RRC Setup Complete message to the first RAN, in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI.
However, in the same field of endeavor, Wang teaches:
when the communication device is in a RRC idle state (Wang: After the reestablishment of the UE in the cell of the target base station fails, the UE enters an RRC idle mode and then performs processing according to a procedure in the idle mode.  ¶ [0204]):
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0) (Wang: Step 203: The UE sends the message 3 (Message 3, Msg3). For UE that requests to establish a wireless connection during initial access, the Msg3 carries a radio resource control RRC connection setup request (Connection Setup Request) message. For UE that reestablishes an RRC connection, the Msg3 carries an RRC connection reestablishment request (Connection Reestablishment Request).  For initial access and RRC connection reestablishment, the Msg3 is sent by using a signaling radio bearer 0 (Signaling Radio Bearer 0, SRB 0).  Fig. 3 and ¶ [0097]), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI (Wang: The UE adds an identifier of the UE to the Msg3 for contention resolution of a message 4 (Message 4, Msg4). For initial access, a system architecture evolution temporary mobile subscriber identity (System Architecture Evolution temporary mobile subscriber identity, S-TMSI) [i.e., first part].  Fig. 3 and ¶ [0097]);
receiving a second RRC Setup message for responding to the RRC Setup Request message from the first RAN (Wang: Step 204: The base station [i.e., of first RAN] sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message....  Fig. 3 and ¶ [0098]); and
entering the RRC connected state from the RRC idle state in response to the second RRC Setup message (Wang: For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count). After receiving the configuration information of the SRB 1, the UE performs corresponding configuration [i.e., UE in RRC connected state per protocol].  Fig. 3 and ¶ [0098]),
transmitting a second RRC Setup Complete message to the first RAN, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message....  Fig. 3 and ¶ [0099]), wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI (Wang: [And per similar RRC connection setup complete message of Fig. 4]: The terminal device … sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1, where the message carries information used to indicate a type of a CN to be accessed by the terminal device. Optionally, the CN type may be … included in a core network node ID (for example, an AMF ID, an AMF group ID, an AMF pointer, and an AMF set ID in the message all indicate that the CN type is the 5GC) [i.e., second part].  Fig. 4 and ¶ [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen to include the features as taught by Wang above in order to enable a sending party and a receiving party to correctly parse content of received data packets. (Wang, ¶ [0004]).

Regarding claim 3, Jen-Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:  
wherein the second RRC Setup message configures a SRB 1 (SRB1) (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count).  Fig. 3 and ¶ [0098]), and the instructions further comprise: 
transmitting the second RRC Setup Complete message to the first RAN via the SRB1, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message, and the message is sent by using the SRB 1. In this case, air interface security is not activated, and the message is not encrypted or integrity-protected. For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message, and the message is sent by using the SRB 1.  Fig. 3 and ¶ [0099]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Jen-Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:  
when the communication device is in a RRC inactive state, transmitting a RRC Resume Request message to the first RAN (Wang: Optionally, the first message is one of the radio resource control RRC connection reestablishment request message, the RRC connection setup request message, or the RRC connection resume (resume) request message...  after the first message is sent to the network device, a response message sent by the network device is received... When the first message is the RRC connection resume request message...  ¶ [0143-0144]);
receiving a RRC Resume message for responding to the RRC Resume Request message, from the first RAN (Wang: … the response message is an RRC connection resume message.  ¶ [0144]); 
resuming a SRB1 with the first RAN (Wang: the base station receives the first message sent by the UE, and learns, based on the cell identifier and/or UE identifier information carried in the first message, that the UE is UE that is to access the 5GC. The base station sends an RRC response message to the UE, and the RRC response message carries the configuration information of the NR PDCP [New Radio Packet Data Convergence Protocol] of the SRB 1, so that the UE applies the NR PDCP to the SRB 1.  ¶ [0145]) and entering a RRC connected state from an RRC inactive state, in response to the RRC Resume message (Wang: It should be noted that because the UE is the UE that is to access the 5GC, the base station needs to configure, for the UE, information required for re-activating the air interface security mechanism corresponding to the 5G system.  ¶ [0145]); and
transmitting a RRC Resume Complete message to the first RAN via the SRB1, in response to the RRC Resume message (Wang: The terminal device uses an LTE PDCP for the SRB 1 by default, and sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1 [per teaching from ¶ [0142], although the process focuses on RRC connection reestablishment, the process is applicable to RRC connection resume, hence the “RRC connection setup complete message” above is equivalent to “RRC resume complete message” for the resume process].  ¶ [0151]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 7, Jen teaches:
A method for handling a radio resource control (RRC) reestablishment for a communication device (Jen: In Step 602, a RRC layer of the mobile device [i.e., communication device] in the RRC_CONNECTED mode sends a RRC connection reestablishment request message to initiate a RRC connection reestablishment procedure.  Fig. 6 and ¶ [0047]), the method comprising: 
when the communication device is in a RRC connected state (Jen: In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode.  Fig. 6 and ¶ [0047]):
detecting a failure (Jen: The UE in a RRC_CONNECTED mode initiates the RRC connection reestablishment procedure when any of the following conditions that are well known in the art is met: … (i) upon detecting radio link failure.  ¶ [0006-0007]);  
transmitting a first RRC Reestablishment Request message to a first radio access network (RAN) in response to the failure (Jen: an examplary process 60 that is used for handling a RRC connection between the mobile device and the network [i.e., first RAN] in a wireless communication system. In In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode sends a RRC connection reestablishment request message [to the network] to initiate a RRC connection reestablishment procedure.  Fig. 6 and ¶ [0047]);
receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN (Jen: the network [i.e., first RAN] sends a RRC connection setup message for requesting establishment of a new RRC connection in Step 604.  Fig. 6 and ¶ [0047]); and
transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN (, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI) (Jen: Via SRB1 [i.e., signaling radio bearer 1], the RRC layer of the mobile device sends a RRC connection setup complete message including an S-TMSI of the mobile device in Step 608 to confirm the successful completion of the RRC connection establishment.  Fig. 6 and ¶ [0047]). 
Although Jen teaches an UE, upon detecting radio link failure with the network, performs RRC reestablishment with the network, Jen does not explicitly teach:
when the communication device is in a RRC idle state:
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI;
receiving a second RRC Setup message for responding to the RRC Setup Request message, from the first RAN; and
entering the RRC connected state from the RRC idle state in response to the second RRC Setup message,
transmitting a second RRC Setup Complete message to the first RAN in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI. 
However, in the same field of endeavor, Wang teaches:
when the communication device is in a RRC idle state (Wang: After the reestablishment of the UE in the cell of the target base station fails, the UE enters an RRC idle mode and then performs processing according to a procedure in the idle mode.  ¶ [0204]):
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0) (Wang: Step 203: The UE sends the message 3 (Message 3, Msg3). For UE that requests to establish a wireless connection during initial access, the Msg3 carries a radio resource control RRC connection setup request (Connection Setup Request) message. For UE that reestablishes an RRC connection, the Msg3 carries an RRC connection reestablishment request (Connection Reestablishment Request).  For initial access and RRC connection reestablishment, the Msg3 is sent by using a signaling radio bearer 0 (Signaling Radio Bearer 0, SRB 0).  Fig. 3 and ¶ [0097]), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI (Wang: The UE adds an identifier of the UE to the Msg3 for contention resolution of a message 4 (Message 4, Msg4). For initial access, a system architecture evolution temporary mobile subscriber identity (System Architecture Evolution temporary mobile subscriber identity, S-TMSI) [i.e., first part].  Fig. 3 and ¶ [0097]);
receiving a second RRC Setup message for responding to the RRC Setup Request message, from the first RAN (Wang: Step 204: The base station [i.e., of first RAN] sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message....  Fig. 3 and ¶ [0098]); and
entering the RRC connected state from the RRC idle state in response to the second RRC Setup message (Wang: For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count). After receiving the configuration information of the SRB 1, the UE performs corresponding configuration [i.e., UE in RRC connected state per protocol].  Fig. 3 and ¶ [0098]),
transmitting a second RRC Setup Complete message to the first RAN in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message....  Fig. 3 and ¶ [0099]), wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI (Wang: [And per similar RRC connection setup complete message of Fig. 4]: The terminal device … sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1, where the message carries information used to indicate a type of a CN to be accessed by the terminal device. Optionally, the CN type may be … included in a core network node ID (for example, an AMF ID, an AMF group ID, an AMF pointer, and an AMF set ID in the message all indicate that the CN type is the 5GC) [i.e., second part].  Fig. 4 and ¶ [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen to include the features as taught by Wang above in order to enable a sending party and a receiving party to correctly parse content of received data packets. (Wang, ¶ [0004]).

Regarding claim 9, Jen-Wang discloses on the features with respect to claim 7 as outlined above.
Wang further teaches:  
wherein the second RRC Setup message configures a SRB 1 (SRB1) (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count).  Fig. 3 and ¶ [0098]), and further comprising:
transmitting the second RRC Setup Complete message to the first RAN via the SRB1, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message, and the message is sent by using the SRB 1. In this case, air interface security is not activated, and the message is not encrypted or integrity-protected. For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message, and the message is sent by using the SRB 1.  Fig. 3 and ¶ [0099]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 7.  

Regarding claim 10, Jen-Wang discloses on the features with respect to claim 7 as outlined above.
Wang further teaches:  
when the communication device is in a RRC inactive state, transmitting a RRC Resume Request message to the first RAN; RAN (Wang: Optionally, the first message is one of the radio resource control RRC connection reestablishment request message, the RRC connection setup request message, or the RRC connection resume (resume) request message...  after the first message is sent to the network device, a response message sent by the network device is received... When the first message is the RRC connection resume request message...  ¶ [0143-0144]);
receiving a RRC Resume message for responding to the RRC Resume Request message, from the first RAN (Wang: … the response message is an RRC connection resume message.  ¶ [0144]);
resuming a SRB1 with the first RAN (Wang: the base station receives the first message sent by the UE, and learns, based on the cell identifier and/or UE identifier information carried in the first message, that the UE is UE that is to access the 5GC. The base station sends an RRC response message to the UE, and the RRC response message carries the configuration information of the NR PDCP [New Radio Packet Data Convergence Protocol] of the SRB 1, so that the UE applies the NR PDCP to the SRB 1.  ¶ [0145]) and entering a RRC connected state from an RRC inactive state, in response to the RRC Resume message (Wang: It should be noted that because the UE is the UE that is to access the 5GC, the base station needs to configure, for the UE, information required for re-activating the air interface security mechanism corresponding to the 5G system.  ¶ [0145]); and
transmitting a RRC Resume Complete message to the first RAN via the SRB1, in response to the RRC Resume message (Wang: The terminal device uses an LTE PDCP for the SRB 1 by default, and sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1 [per teaching from ¶ [0142], although the process focuses on RRC connection reestablishment, the process is applicable to RRC connection resume, hence the “RRC connection setup complete message” above is equivalent to “RRC resume complete message” for the resume process].  ¶ [0151]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 7.  

Regarding claim 13, Jen teaches:
A base station for handling a radio resource control (RRC) reestablishment (Jen: an examplary process 60 that is used for handling a RRC connection between the mobile device and the network [i.e., where base station resides] in a wireless communication system. In In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode sends a RRC connection reestablishment request message [to the network] to initiate a RRC connection reestablishment procedure.  Fig. 6 and ¶ [0047]), comprising:
at least one storage device (Jen: a memory unit 210.  Fig. 2 and ¶ [0023]); and
at least one processing circuit (: a processing means 200.  Fig. 2 and ¶ [0023]), coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (Jen: The memory unit 210 may be any data storage device that can store program code 214 for access by the processing means 200.  Fig. 2 and ¶ [0023]):
receiving a first RRC Reestablishment Request message from a user equipment (UE) (Jen: an examplary process 60 that is used for handling a RRC connection between the mobile device and the network [i.e., first RAN] in a wireless communication system. In In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode sends a RRC connection reestablishment request message [to the network] to initiate a RRC connection reestablishment procedure.  Fig. 6 and ¶ [0047]) operating in a RRC connected state (Jen: In Step 602, a RRC layer of the mobile device in the RRC_CONNECTED mode.  Fig. 6 and ¶ [0047]);
transmitting a first RRC Setup message for responding to the first RRC Reestablishment Request message, to the UE (Jen: the network [i.e., first RAN] sends a RRC connection setup message for requesting establishment of a new RRC connection in Step 604.  Fig. 6 and ¶ [0047]);
receiving a first RRC Setup Complete message for responding to the first RRC Setup message, from the, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI) (Jen: Via SRB1 [i.e., signaling radio bearer 1], the RRC layer of the mobile device sends a RRC connection setup complete message including an S-TMSI of the mobile device in Step 608 to confirm the successful completion of the RRC connection establishment.  Fig. 6 and ¶ [0047]). 
Although Jen teaches an UE, upon detecting radio link failure with the network, performs RRC reestablishment with the network, Jen does not explicitly teach:
receiving a RRC Setup Request message from the UE operating in a RRC idle state via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI;
transmitting a second RRC Setup message for responding to the RRC Setup Request message, to the UE; and
receiving a second RRC Setup Complete message from the UE in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI. 
However, in the same field of endeavor, Wang teaches:
receiving a RRC Setup Request message from the UE operating in a RRC idle state via a signaling radio bearer 0 (SRB0) (Wang: Step 203: The UE sends the message 3 (Message 3, Msg3). For UE that requests to establish a wireless connection during initial access, the Msg3 carries a radio resource control RRC connection setup request (Connection Setup Request) message. For UE that reestablishes an RRC connection, the Msg3 carries an RRC connection reestablishment request (Connection Reestablishment Request).  For initial access and RRC connection reestablishment, the Msg3 is sent by using a signaling radio bearer 0 (Signaling Radio Bearer 0, SRB 0).  Fig. 3 and ¶ [0097]), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI (Wang: The UE adds an identifier of the UE to the Msg3 for contention resolution of a message 4 (Message 4, Msg4). For initial access, a system architecture evolution temporary mobile subscriber identity (System Architecture Evolution temporary mobile subscriber identity, S-TMSI) [i.e., first part].  Fig. 3 and ¶ [0097]);
transmitting a second RRC Setup message for responding to the RRC Setup Request message, to the UE (Wang: Step 204: The base station [i.e., of first RAN] sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message....  Fig. 3 and ¶ [0098]); and
receiving a second RRC Setup Complete message from the UE in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message....  Fig. 3 and ¶ [0099]), wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI (Wang: [And per similar RRC connection setup complete message of Fig. 4]: The terminal device … sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1, where the message carries information used to indicate a type of a CN to be accessed by the terminal device. Optionally, the CN type may be … included in a core network node ID (for example, an AMF ID, an AMF group ID, an AMF pointer, and an AMF set ID in the message all indicate that the CN type is the 5GC) [i.e., second part].  Fig. 4 and ¶ [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen to include the features as taught by Wang above in order to enable a sending party and a receiving party to correctly parse content of received data packets. (Wang, ¶ [0004]).

Regarding claim 15, Jen-Wang discloses on the features with respect to claim 13 as outlined above.
Wang further teaches:  
wherein the second RRC Setup message configures a SRB 1 (SRB1) (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count).  Fig. 3 and ¶ [0098]), and the instructions further comprise:
receiving the second RRC Setup Complete message from the UE via the SRB1, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message, and the message is sent by using the SRB 1. In this case, air interface security is not activated, and the message is not encrypted or integrity-protected. For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message, and the message is sent by using the SRB 1.  Fig. 3 and ¶ [0099]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 13.  

Regarding claim 16, Jen-Wang discloses on the features with respect to claim 13 as outlined above.
Wang further teaches:  
receiving a RRC Resume Request message from the UE operating in a RRC inactive state (Wang: Optionally, the first message is one of the radio resource control RRC connection reestablishment request message, the RRC connection setup request message, or the RRC connection resume (resume) request message...  after the first message is sent to the network device, a response message sent by the network device is received... When the first message is the RRC connection resume request message...  ¶ [0143-0144]);
transmitting a RRC Resume message for responding to the RRC Resume Request message, to the UE (Wang: … the response message is an RRC connection resume message.  ¶ [0144]); and
receiving a RRC Resume Complete message from the UE via the SRB1, in response to the RRC Resume message (Wang: The terminal device uses an LTE PDCP for the SRB 1 by default, and sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1 [per teaching from ¶ [0142], although the process focuses on RRC connection reestablishment, the process is applicable to RRC connection resume, hence the “RRC connection setup complete message” above is equivalent to “RRC resume complete message” for the resume process].  ¶ [0151]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 13.  

Claims 5-6, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jen-Wang in view of Lou et.al. (US Patent Application Publication, 2019/0261264, hereinafter, “Lou”).
Regarding claim 5, Jen-Wang discloses on the features with respect to claim 1 as outlined above.
Jen-Wang does not explicitly teach:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core. 
However, in the same field of endeavor, Lou teaches:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen-Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 6, Jen-Wang discloses on the features with respect to claim 1 as outlined above.
Jen-Wang does not explicitly teach:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core; and
generating the 5G-S-TMSI according to the S-TMSI. 
However, in the same field of endeavor, Lou teaches:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]); and
generating the 5G-S-TMSI according to the S-TMSI (Lou: when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen-Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 11, Jen-Wang discloses on the features with respect to claim 7 as outlined above.
Jen-Wang does not explicitly teach:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core. 
However, in the same field of endeavor, Lou teaches:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen-Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 12, Jen-Wang discloses on the features with respect to claim 7 as outlined above.
Jen-Wang does not explicitly teach:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core; and
generating the 5G-S-TMSI according to the S-TMSI. 
However, in the same field of endeavor, Lou teaches:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]); and
generating the 5G-S-TMSI according to the S-TMSI (Lou: when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Jen-Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 17, Jen-Wang discloses on the features with respect to claim 13 as outlined above.
Jen-Wang does not explicitly teach:
Transmitting a next generation application protocol message including the 5G-S-TMSI to a core network. 
However, in the same field of endeavor, Lou teaches:
Transmitting a next generation application protocol message including the 5G-S-TMSI to a core network (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen-Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jen-Wang in view of Lou et.al. (US Patent Application Publication, 2019/0261264, hereinafter, “Lou”), further in view of Chai et.al. (US Patent Application Publication, 2014/0254523, hereinafter, “Chai”).
Regarding claim 18, Jen-Wang-Lou discloses on the features with respect to claim 17 as outlined above.
Jen-Wang-Lou does not explicitly teach:
wherein the next generation application protocol message is a INITIAL UE MESSAGE. 
However, in the same field of endeavor, Chai teaches:
wherein the next generation application protocol message is a INITIAL UE MESSAGE (Chai: the above-mentioned serving base station packages the above-mentioned service request signaling into an Initial UE Message of an S1-AP port ... the Initial UE Message may include an NAS ID of the UE1, such as s-TMSI.  Fig. 2 and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jen-Wang-Lou to include the features as taught by Chai above in order to realize communication between user equipments supporting a D2D function and to realize resource controllability of a network. (Chai, ¶ [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416